Citation Nr: 0912542	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-37 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from February 1956 to June 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision which denied the 
Veteran's application to reopen his claim for service 
connection for tinnitus.

In April 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

Although the Board has determined that the claim for service 
connection for tinnitus should be reopened, the Board finds 
that further evidentiary development is now necessary with 
respect to the claim.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for tinnitus was denied by 
a June 2005 rating decision that was not appealed.  

2.  The evidence submitted since the June 2005 rating 
decision pertinent to the claim for service connection for 
tinnitus was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The rating decision of June 2005, which denied a claim 
for service connection for tinnitus, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2008).  

2.  Evidence received since the June 2005 rating decision is 
new and material, and the Veteran's claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a rating decision in June 2005 
denied service connection for tinnitus, and while the record 
reflects that the Veteran filed a timely notice of 
disagreement with this decision, it does not reflect that he 
filed a timely substantive appeal following the issuance of 
the statement of the case.  Accordingly, it became final when 
the Veteran failed to perfect his appeal of that decision 
within the statutory time limit.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  As such, his claim for service connection 
for tinnitus may only be reopened if new and material 
evidence is submitted.

In this instance, since the June 2005 rating decision denied 
the claim on the basis that the evidence was against a 
finding that the Veteran's tinnitus was related to active 
service, the Board finds that new and material evidence would 
consist of medical evidence that demonstrates a link between 
the Veteran's tinnitus and service.

In this regard, additional evidence received since the June 
2005 rating decision consists of the Veteran's testimony 
before the Board in April 2008, VA examination and treatment 
records, and a lay witness statement from the Veteran's 
daughter, documenting the Veteran's continuing complaints and 
evaluation for tinnitus.  Most importantly, it includes the 
Veteran's statements and testimony that dispute the accuracy 
of the Veteran's reported history for the onset of tinnitus 
as noted in a February 2005 VA audiological consultation 
record and May 2005 addendum, which the February 2005 
examiner used as the sole basis for a negative nexus opinion 
with respect to tinnitus.  More specifically, the examiner 
reported that the Veteran reported the recent onset of 
tinnitus (past 6-12 months), whereas the Veteran is now 
indicating that he has had tinnitus intermittently since 
service, and that he originally did not know what it was.  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the statements and testimony of the appellant 
at his April 2008 Board hearing, at the very least (assuming 
their credibility), assert continuous intermittent tinnitus 
since service, relate to an unestablished fact necessary to 
substantiate the claim - whether the appellant's tinnitus is 
related to active service - and was not considered by the RO 
in its June 2005 decision.  

Accordingly, the Board finds that this additional evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonable opportunity 
of substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for the Veteran's 
tinnitus is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened.  


REMAND

Having determined that new and material evidence has been 
submitted to warrant the reopening of the claim for service 
connection for tinnitus, the Board finds that this claim now 
requires further evidentiary development.  First, the RO has 
conceded the Veteran's exposure to noise during service.  In 
addition, service connection for bilateral hearing loss has 
already been granted, and the current negative nexus opinion 
was based entirely on the assumption that tinnitus had its 
onset 6 to 12 months prior to the VA examination of February 
2005, a fact that has been contradicted by more recent 
statements and testimony from the Veteran.  Thus, since this 
information arguably diminishes any probative value the 
opinion may otherwise have had, the Board finds that the 
Veteran should be provided with a new VA examination and 
etiological opinion with respect to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran 
to be afforded an audiological 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran's tinnitus 
had its onset during active service or 
is related to any in-service disease or 
injury, including noise exposure.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran's tinnitus 
was caused or aggravated by his 
service-connected hearing loss.

A detailed rationale for any opinion 
should be provided. 

2.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


